Citation Nr: 1000601	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a degenerative 
arthritis of the right hip as secondary to a service-
connected gunshot wound (GSW) residuals, to include left 
sacral radiculopathy.  

2.  Entitlement to service connection for degenerative 
arthritis of the left hip as secondary to service-connected 
GSW residuals, to include left sacral radiculopathy.  

3.  Entitlement to service connection for degenerative 
arthritis of the right knee as secondary to a service-
connected GSW residuals, to include left sacral 
radiculopathy.  

4.  Entitlement to service connection for degenerative 
arthritis of the left knee as secondary to a service-
connected GSW residuals, to include left sacral 
radiculopathy.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain associated with left sacral 
radiculopathy, for the period prior to May 28, 2009, and in 
excess of 20 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent 
for left sacral radiculopathy.  

7.  Entitlement to an initial (compensable) rating for a 
scar, a residual of abdominal surgery.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to February 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2007, the Board remanded the case for 
additional evidentiary development, and it has now been 
returned to the Board for further appellate consideration.  

In July 2009, the RO granted service connection for 
depression as associated with service-connected left sacral 
radiculopathy and for a hernia as secondary to the service-
connected GSW.  Those issues are no longer before the Board.  
Also, in the July 2009 rating decision, the RO awarded an 
increased rating for service-connected lumbosacral strain.  
Specifically, the initial 10 percent rating, in effect from 
November 17, 2003, was increased to 20 percent, effective May 
28, 2009.  That issue, as well as the other issues listed on 
the title page of this decision, are addressed below.  


FINDINGS OF FACT

1.  Current medical evidence includes diagnoses of 
degenerative arthritis of the hips and knees.  

2.  The preponderance of the qualified medical evidence 
reflects that the Veteran's degenerative arthritis of the 
right and left hip, as well as degenerative arthritis of the 
right and left knee, were not caused or permanently made 
worse by his service-connected left sacral radiculopathy.  

3.  The medical evidence prior to May 28, 2009, shows that 
the service-connected lumbar spine disorder was manifested by 
objective radiographic evidence of degenerative changes at 
L5-S1; however, motion of the thoracolumbar spine was within 
normal limits, and there was no muscle spasm, guarding or 
localized tenderness severe enough to result in an abnormal 
gait or abnormal spinal contour.

4.  Since May 28, 2009, the medical evidence shows that the 
service-connected lumbar spine disorder has been manifested 
by forward flexion limited to 60 degrees.

5.  At no time during the appeal period has the medical 
evidence revealed ankylosis of the thoracolumbar spine; 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, incapacitating episodes of 
intervertebral disc syndrome resulting in bed rest prescribed 
by a physician.

6.  The Veteran's left lower sacral radiculopathy symptoms 
are primarily sensory in nature and compatible with an 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  

7.  The service-connected residual abdominal scar does not 
involve an area of 144 square inches or greater and does not 
result in scarring that is unstable, tender, or painful; nor 
does it result in any limitation of function or motion.  


CONCLUSIONS OF LAW

1.  A right hip disability is not proximately due to, the 
result of, or aggravated by the Veteran's service-connected 
left sacral radiculopathy.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 
(2009).  

2.  A left hip disability is not proximately due to, the 
result of, or aggravated by the Veteran's service-connected 
left sacral radiculopathy.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 
(2009).  

3.  A right knee disability is not proximately due to, the 
result of, or aggravated by the Veteran's service-connected 
left sacral radiculopathy.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 
(2009).  

4.  A left knee disability is not proximately due to, the 
result of, or aggravated by the Veteran's service-connected 
left sacral radiculopathy.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 
(2009).  

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent prior to May 28, 2009, for the service-
connected lumbar spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237-5243 (in effect since September 
26, 2003).  

6.  The criteria for the assignment of an initial rating in 
excess of 20 percent from May 28, 2009, for the service-
connected lumbar spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
DCs 5237-5243 (in effect since September 26, 2003).  

7.  The criteria for an initial rating greater than 10 
percent for left sacral radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.71a, DC 8720 
(2009).  

8.  The criteria for an initial compensable evaluation for a 
residual abdominal scar have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, DCs 7801-
7805 (2009) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in December 2003, 
August 2004, August 2007, and August 2008) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
March 2006 and in the August 2007 and August 2008 VCAA 
letters referenced above.  

As to the Issues on Appeal

In this case, the record reflects that the Veteran received a 
GSW to the abdomen at close range during active service.  The 
service department determined that the injury was in the line 
of duty.  Examination of the wound revealed that the missile 
entered just superior to the pubic symphysis.  Small bowel 
resection, with removal of approximately 3 to 4 feet of the 
small bowel was performed.  The origin of the external and 
internal iliac veins was repaired.  Each of the issues 
currently on appeal, whether a request for service connection 
or for an increased rating, stems from that initial inservice 
GSW injury.  



Service Connection

The Veteran contends that he has developed bilateral hip and 
bilateral knee disabilities as a result of his service 
connected left sacral radiculopathy.  Specifically, he argues 
that he has had to place more weight on the right hip joint, 
resulting in associated disabilities to the hips and knees.  
The Board notes that the Veteran does not contend his hip or 
knee problems began in service.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2009).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009).

The record shows that entitlement to service connection for 
residuals of the service-connected GSW, to include left 
lumbosacral plexopathy was established in a November 1975 
rating decision.  The current appeal ensued following an 
August 2004 rating determination which established a separate 
rating for left sacral radiculopathy as part of that initial 
injury.  

Furthermore, the evidence clearly establishes the existence 
of disabilities of the hips and knees.  Degenerative changes 
in both the hips and knees were noted as early as X-rays in 
2003 and those diagnoses continue.  Also, dysplastic hips 
were noted upon VA exams in 2004 and 2009.  

The sole question that remains is whether or not the 
Veteran's hip and knee disabilities developed as a result of 
his service connected left sacral radiculopathy.  The medical 
evidence dates back to the Veteran's period of service, and 
contains extensive private and VA records pertaining to 
treatment for his disabilities.  However, as this is a 
medical question that can only be answered by competent 
medical professionals, the most relevant evidence is the 
medical opinions that have been obtained.  Therefore, the 
Board will examine the medical opinions that have been 
obtained to see if any of them establish a relationship 
between the Veteran's service-connected left sacral 
radiculopathy and his claimed hip and knee disabilities.

The earliest opinion of record is contained in an August 2004 
VA joints examination.  At that time, it was noted by the 
examiner that the Veteran had been seen earlier that year (in 
January 2004) by an orthopedic surgeon.  It was the 
orthopedic surgeon's opinion that the Veteran had three 
unrelated separate conditions.  These conditions were 
reported as bilateral degenerative arthritis of the hips 
"with dysplastic hips which [were] developmental."  The 
second condition was degenerative arthritis of the bilateral 
knees, and the third condition was "problem with S1 
radiculopathy of the left side."  The examiner noted that 
the Veteran felt that his right hip joint was affected more 
because he had had to put more weight on it because of left 
lower extremity pain resulting from his GSW.  The Veteran 
said that he was irate at the orthopedic surgeon because 
he/she disagreed with this assessment of his injuries.  The 
examiner noted that the claims file was not available for 
review.  (The Board also notes that the January 2004 record 
referenced above is not of record.)   

Additional examination was requested in the Board's August 
2007 remand, and it was conducted by VA in May 2009.  The 
examiner stated that it was her opinion that the degenerative 
arthritis of the hips and knees were not related to the left 
sacral radiculopathy.  As rationale for her conclusion, she 
noted her review of the Veteran's records, to include the 
2004 report summarized above.  

The Board finds that the evidence does not support a finding 
that the Veteran's left sacral radiculopathy has resulted in 
the development of either his hip or knee disabilities.  
There in no medical opinion that clearly supports this 
proposition and two that are against such a finding.  
Moreover, the 2009 examiner agreed with the 2004 orthopedic 
surgeon's opinion (as related by the Veteran) that there were 
three separate and distinct conditions that were unrelated, 
to include a developmental hip disorder.  

Therefore, the evidence clearly against finding that the 
Veteran's left sacral radiculopathy caused either his hip or 
knee disabilities is in preponderance over the evidence which 
merely suggests such a relationship by the Veteran.  There 
simply is no medical evidence of record that support his 
contentions as to secondary service connection for the 
claimed disabilities.

The Board has also considered whether or not the Veteran's 
service connected left sacral radiculopathy aggravated his 
nonservice-connected hip and knee disabilities, but must 
again determine that there is no such relationship.  No such 
aggravation has been described by any medical personnel of 
record, to include the VA examiner in 2009.  As indicated 
above, the VA examiner in 2009 reviewed the entire record and 
opined that the Veteran's disorders of the hips and knees 
were separate conditions unrelated to his left sacral 
radiculopathy.  Moreover, he has a developmental hip disorder 
(dysplastic hips).  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding of 
aggravation.

The Board notes the Veteran's sincere belief that his altered 
gait has resulted in the development of his hip and knee 
disabilities.  However, the Veteran is not a physician, and 
he is not qualified to express a medical opinion as to such a 
relationship.  Espiritu, supra.  Every medical opinion from a 
qualified medical professional has found that there is no 
such relationship.  Therefore, the Board must also find that 
the evidence does not support the Veteran's claim.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

As the Veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion associated with the lumbar spine are 
flexion forward to 95 degrees, extension backwards to 35 
degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.  38 C.F.R. § 4.71a Plate V.

Lumbar Spine

The Veteran seeks an initial increased rating for his 
service-connected lumbar spine disorder, which is rated as 10 
percent disabling prior to May 28, 2009, and 20 percent 
thereafter.  

In addition to the DCs above, there are codes that are 
specifically applicable when discussing the spine.  
Disabilities of the spine, such as lumbosacral strain (DC 
5237) or degenerative arthritis of the spine (DC 5242), for 
example, are to be rated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, as it applies to the lumbar spine, a 10 percent rating 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 60 degrees, but not greater than 85 degrees; 
or, when the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees, but not greater than 235 
degrees; or where there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, if there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.

Intervertebral disc syndrome (DC 5243) may be rated under the 
General Rating Formula above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever provides for the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  A 20 
percent rating is assigned for incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least 4 weeks, but less than 6 weeks during the past 12 
months.  A 60 percent rating is assigned for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note 1 provides that for the purposes of 
evaluations under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."

Traumatic arthritis, under DC 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  DC 5003, degenerative arthritis, requires 
rating according to the limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with X-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.

This appeal ensued following an August 2004 rating 
determination.  At that time, service connection was 
established for a lumbar spine disorder as secondary to the 
service-connected left sacral radiculopathy.  This condition 
was previously evaluated as part of the left lumbosacral 
plexopathy involving the sacral plexus distribution to the 
outer border of the left foot and low back strain associated 
with the inservice GSW.  

When examined by VA in August 2004, there was no tenderness 
or muscle spasm of the lumbar spine.  The Veteran exhibited 
forward flexion to 90 degrees, backward extension to 20 
degrees, lateral flexion to 20 degrees, and rotation to 30 
degrees.  There was tenderness at the extremes of motion, but 
motion of the spine was not painful.  There was no increased 
pain with repetition, and no evidence of increased weakness, 
fatigability, or incoordination.  X-rays showed degenerative 
changes at L5-S1.  

Upon VA examination in May 2009, the Veteran had forward 
flexion of the thoracolumbar spine to 60 degrees.  Backward 
extension, as well as right and left lateral flexion and 
right and left lateral rotation were to 30 degrees.  There 
was no additional limitation with repetitive motion, and no 
objective evidence of pain following repetitive motion.  
There was no additional limitation after three repetitions or 
range of motion.  X-rays showed degenerative changes at L5-S1 
and to a lesser extent at L2-L3, with intervertebral disc 
space narrowing at L5-S1.  

Prior to the May 28, 2009 examination, the evidence showed 
objective findings of degenerative changes in the lumbar 
spine; however, range of motion of the thoracolumbar spine 
was essentially normal.  Moreover, there was no muscle spasm 
or palpable tenderness.   Ankylosis of the spine was not 
demonstrated, and the Veteran did not have incapacitating 
episodes of back pain that required bed rest by a physician.  
Thus, the criteria for the assignment of a rating in excess 
of 10 percent were not met prior to May 28, 2009.

Examination of May 2009 revealed an increase in disability.  
At that examination, flexion was limited to 60 degrees.  Gait 
was antalgic, and there were additional degenerative changes 
noted, to include at the L2-L3 joint, and with intervertebral 
disc narrowing at L5-S1.  Based on this symptomatology, a 20 
percent rating is warranted for the service-connected lumbar 
spine disorder.

In this regard, a rating in excess of 20 percent is not for 
assignment in this case because the medical evidence has 
never shown ankylosis of the thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome that 
required bed rest by a physician.  Moreover, although the May 
2009 examination noted that sensory function was diminished 
in the S1 distribution in the left lower extremity, there is 
no indication that it results in incomplete paralysis of the 
sciatic nerve, the Veteran is already service-connected for 
this condition.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, at 38 C.F.R. § 4.71a, to warrant a 
rating in excess of 20 percent, forward flexion of the 
thoracolumbar spine must be limited to 30 degrees or less, or 
there must be favorable ankylosis of the entire thoracolumbar 
spine.  Neither of these has ever been demonstrated.

Additionally, a separate rating for the Veteran's 
degenerative joint disease of the lumbar spine under the 
arthritis codes is also not for application in this case 
because the currently assigned 10 and 20 percent ratings are 
based on limited motion.  Because the ratings for arthritis 
are also based on limited motion, to award a separate rating 
for arthritis in this case would amount to pyramiding, which 
must be avoided.  Importantly, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would over-compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Finally, pain on use is considered a major factor in 
evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, the 
Veteran's pain on use is considered in the 10 and 20 percent 
ratings currently assigned for his service- connected 
lumbosacral spine disorder.

In conclusion, the Veteran's service-connected lumbosacral 
spine condition is not manifested by unfavorable ankylosis of 
the entire thoracolumbar spine; or, by physician-ordered bed 
rest of any significant duration.  Additionally, prior to May 
28, 2009, the medical evidence of record did not show that 
the degenerative changes of the lumbosacral spine were 
manifested by significant limitation of motion.  As such, the 
10 and 20 percent ratings currently assigned are 
appropriately staged based on the medical evidence.  
Fenderson, supra.  

Although the Veteran's back pain may have worsened 
considerably in recent times, the increase from 10 to 20 
percent accounts for such an increase in disability, and the 
medical evidence simply does not support the assignment of a 
rating in excess of 10 percent prior to August 21, 2008 or 
the assignment of a rating in excess of 20 percent at any 
time.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected lumbar spine disorder under 
consideration has have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  There is no doubt that the Veteran has 
significant impairment of the low back.  However, the regular 
scheduler standards contemplate the symptomatology shown in 
this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996).

In light of the foregoing, the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent 
prior to May 28, 2009, and in excess of 20 percent thereafter 
for the service-connected lumbar spine disorder; there is no 
doubt to be resolved; and neither a rating in excess of 10 
percent prior to May 28, 2009, nor a rating in excess of 20 
percent from May 28, 2009, is warranted. 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.

Left Sacral Radiculopathy

Historically, service connection for left sacral 
radiculopathy was granted in the August 2004 rating 
determination mentioned earlier.  This condition was 
previously evaluated as part of the Veteran's service-
connected left lumbosacral plexopathy involving the sacral 
plexus distribution to the outer border of the left foot and 
with low back strain due to the inservice GSW.  

When examined by VA in August 2004, the Veteran reported a 
constant thumping pain of the left leg.  The examiner noted 
hyperesthesia of the left leg along the S-1 dermatome.  This 
was unchanged with motion or exercise.  Sensory examination 
was otherwise normal, and there was no impairment of motion 
function shown.  These results resulted in assignment of a 10 
percent rating.  

At the VA examination in May 2009, the Veteran was noted to 
have numbness along the lateral aspect from the hip extending 
to the knee.  Pain started in the lower back and extended 
through the buttocks down the back of the left to the heel.  
The Veteran reported such symptoms as weakness, tremors, 
stiffness, numbness, pain, and impaired coordination.  The 
sensory function for the left leg was normal with decreased 
light touch.  The examiner diagnosed S1 radiculopathy.  

The Board finds that the Veteran's left sacral radiculopathy 
symptoms are primarily sensory in nature and compatible with 
an incomplete paralysis of the sciatic nerve that is mild in 
degree.  The Board is aware that the Veteran reported at the 
recent evaluation that he had pain, as well as weakness, 
tremors, stiffness, numbness, pain, and impaired 
coordination.  However, the sensory function of the left leg 
was normal with decreased light tough.  While the Veteran has 
an antalgic gait, there is not evidence of muscle atrophy, 
atrophic changes, etc. indicative of more extensive 
neurologic involvement.

It is important for the Veteran to understand that many of 
his complaints are being compensated based on the evaluation 
for the back disorder.  Overall, regarding this one 
disability, the Veteran's clinical findings are significant 
only for decreased light tough in the left leg.  In any 
event, the medical evidence overall demonstrates an 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  As such, the criteria for a rating in excess of 10 
percent have not been met for any time during the appeal 
period.  As the preponderance of the evidence is against the 
claim, the claim must be denied.

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected disabilities at issue on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's spine and left lower extremity 
radiculopathy are encompassed in the assigned schedular 
ratings.  As the assigned schedular evaluations are adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  Bagwell, supra.  

Residual Abdominal Scar

DC 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118 
(2009).

DC 7801 provides ratings for scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area 
or areas exceeding 6 square inches (39 sq. cm.) are rated 10 
percent disabling.  Note (1) to DC 7802 provides that scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. 
cm.) or greater, are rated 10 percent disabling.  Note (1) to 
DC 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars. Note (1) to DC 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to DC 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10 
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration. 

When examined by VA in August 2004, there was a midline 
surgical scar of the abdomen that was described as well-
healed.  It measured 27 cm. by 1 to 1.5 cm. in width.  It was 
fibrous in areas.  There was no significant discoloration or 
ulceration.  Around the umbilicus area, there were two small 
indurated areas in the scar measuring 1 cm. each with some 
adherence and some tenderness.  There was no limitation of 
motion from the scar.  

At the recent VA examination in May 2009, the scar was 
described as a mid line vertical scar that was 11.5 x 1 in 
size.  There was an umbilical hernia that was 5.5 x 4 inches 
in size.  There was no adherence to underlying tissues, and 
there was no limitation of motion or loss of function.  There 
was underlying soft tissue damage but no skin ulceration or 
breakdown over the scar.  

It is the Board's conclusion that there is a complete absence 
of any competent or objective medical evidence on file which 
shows that the service-connected abdomen surgical scar is 
deep, unstable, or painful, or that it loses its covering 
repeatedly.  Nor does it cover an area of 144 square inches 
or greater, or that it adversely affects any function.  The 
Board has also determined that there is no other DC which 
could provide a compensable rating for the Veteran's abdomen 
scar.  Schafrath v. Derwinski, 1 Vet. App. at 592-593.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell and Shipwash, 
supra.  

The Board lastly notes that the evidence on file since the 
filing of the claim has consistently demonstrated a 
noncompensable level of disability.  The Board consequently 
finds that the evidence does not support assignment of a 
compensable rating during any portion of appeal.  Fenderson, 
supra.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right hip disability 
as secondary to the Veteran's service connected left sacral 
radiculopathy is denied.

Entitlement to service connection for a left hip disability 
as secondary to the Veteran's service connected left sacral 
radiculopathy is denied.

Entitlement to service connection for a right knee disability 
as secondary to the Veteran's service connected left sacral 
radiculopathy is denied.

Entitlement to service connection for a left knee disability 
as secondary to the Veteran's service connected left sacral 
radiculopathy is denied.

An initial disability rating in excess of 10 percent for 
lumbosacral strain associated with left sacral radiculopathy, 
for the period prior to May 28, 2009, and in excess of 20 
percent thereafter, is denied.  

An initial rating in excess of 10 percent for left sacral 
radiculopathy is denied.  

An initial (compensable) rating for a scar, a residual of 
abdominal surgery, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


